[Cite as State v. Keith, 2021-Ohio-518.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 28805
                                                 :
 v.                                              :   Trial Court Case No. 2020-CR-108
                                                 :
 MICHAEL KEITH                                   :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 26th day of February, 2021.

                                            ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

JEFFERY S. REZABEK, Atty. Reg. No. 0069117, 111 West First Street, Suite 1150,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                         -2-


            The State of Ohio appeals from the trial court’s judgment convicting Michael

Keith, following his guilty plea, on one count of felonious assault in violation of R.C.

2903.11(A)(1), a felony of the second degree, and one count of domestic violence, in

violation of R.C. 2919.25(A), a misdemeanor of the first degree.     After the court merged

the two counts, the State elected to proceed to sentencing on the felony offense, felonious

assault.   After declaring the Reagan Tokes Act (“RTA”) unconstitutional because it

violated the separation of powers doctrine, the court imposed a definite sentence of two

years, instead of imposing an indeterminate sentence as required by the RTA. For the

following reasons, we reverse the judgment of the trial court and remand the matter solely

for resentencing pursuant to the RTA.

            The State of Ohio’s assignment of error is as follows:

              THE REAGAN TOKES ACT, CODIFIED IN R.C. 2929.144 AND

      INSTITUTING A VERSION OF INDETERMINATE SENTENCING, DOES

      NOT VIOLATE SEPARATION OF POWERS, NOR IS IT OTHERWISE

      UNCONSTITUTIONAL.

            The State asserts that, because Keith was convicted of a qualifying second-

degree felony under the RTA and was sentenced to the agreed minimum term of two

years in prison, R.C. 2929.144(B)(1) required the trial court to impose an indefinite

sentence, i.e., a minimum term of two years and a maximum term of three years. The

State asserts that, because the trial court failed to impose a statutorily-authorized

sentence, “the determinate two-year sentence imposed by the trial court was contrary to

law.” According to the State, the trial court’s reason for not imposing a sentence that

conforms with Ohio’s current sentencing scheme – that the legislation that led to the
                                                                                         -3-


codification of R.C. 2929.144 was unconstitutional – was “legally unsound.”

            Citing State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153,

¶ 23, the State points out that this Court has already decided that the RTA does not violate

the separation of powers doctrine. The State argues that, pursuant to the RTA, because

the minimum term of Keith’s sentence was two years, R.C. 2929.144(B) required the trial

court also to impose a maximum term of three years, and its failure to do so was contrary

to law.

            Keith responds that the RTA does violate the separation of powers doctrine

and is otherwise unconstitutional. Specifically, he argues that, under the RTA, qualifying

first- and second-degree felonies are sentenced under indefinite sentencing schemes,

whereby the Ohio Department of Rehabilitation and Correction (ODRC) “makes the

decision as to whether the offender committed a new crime, and may be held in custody

until the maximum term of sentencing.” He argues that his sentence was imposed

pursuant to a negotiated plea agreement, whereby he would receive an agreed minimum

prison sentence of two years, and the trial court, in its discretion, properly imposed the

two-year agreed-upon prison term, “opting not to impose an indefinite term of

imprisonment.” According to Keith, the portions of the RTA which would allow the ODRC

to “administratively extend” his prison term beyond the presumptive minimum prison term

violate the United States and Ohio Constitutions, because they place sentencing

discretion in the hands of the ODRC rather than the trial court.

            Keith further asserts that, because R.C. 2967.271(C)(1)(a) enumerates “the

commission of ‘a violation of the law’ that was not prosecuted” as one reason to increase

an inmate’s length of incarceration, this provision “effectively places the ODRC in the
                                                                                          -4-


place of judge and jury,” allows it “to unilaterally decide whether or not a new crime has

been committed,” and also allows it “to level a punishment for the commission of the new

crime outside the prescribed constitutional judicial process.”

            R.C. 2929.14(A)(2)(a) provides:

              For a felony of the second degree committed on or after the effective

       date of this amendment, the prison term shall be an indefinite prison term

       with a stated minimum term selected by the court of two, three, four, five,

       six, seven, or eight years and a maximum term that is determined pursuant

       to section 2929.144 of the Revised Code, except that if the section that

       criminalizes the conduct constituting the felony specifies a different

       minimum term or penalty for the offense, the specific language of that

       section shall control in determining the minimum term or otherwise

       sentencing the offender but the minimum term or sentence imposed under

       that specific language shall be considered for purposes of the Revised Code

       as if it had been imposed under this division.

              R.C. 2929.144(B)(1) provides: “If the offender is being sentenced for one

felony and the felony is a qualifying felony of the first or second degree, the maximum

prison term shall be equal to the minimum term imposed on the offender under division

(A)(1)(a) or (2)(a) of section 2929.14 of the Revised Code plus fifty per cent of that term.”

            As this Court has noted, the RTA introduced indefinite sentencing for first

and second-degree felonies committed after March 22, 2019. See R.C. 2967.271;

State v. Sinkhorn, 2d Dist. Clark No. 2019 CA 79, 2020-Ohio-5359, ¶ 27; State v. Baker,

2d Dist. Montgomery No. 28782, 2021-Ohio-140, ¶ 5. We explained:
                                                                                    -5-


              Under the Reagan Tokes Act, a trial court decides the minimum and

      maximum terms of a defendant's sentence.         When the minimum term

      expires, there is a presumption that the offender shall be released.

      However, ODRC may rebut the presumption and hold a prisoner in custody

      up to the maximum term after holding a hearing. See R.C. 2967.271(B)-

      (D).    The statute contains factors that apply relating to an offender's

      conduct while in prison. See R.C. 2967.271(C). In addition, the statute

      also allows ODRC to recommend to the court that an offender's minimum

      sentence be reduced, based on the offender's “exceptional conduct while

      incarcerated or the offender's adjustment to incarceration.”          R.C.

      2967.271(F)(1).

Sinkhorn at ¶ 30.

              This Court has further stated:

              * * * We recently upheld the constitutionality of the Reagan Tokes

      Act. See State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-

      4153.    In Ferguson, we concluded that the Act does not violate the

      separation-of-powers doctrine.       We reasoned that the Act's scheme is

      consistent with established Ohio Supreme Court authority, which has held

      that “when the power to sanction is delegated to the executive branch, a

      separation-of-powers problem is avoided if the sanction is originally

      imposed by a court and included in its sentence.”       Id. at ¶ 23, citing

      Hernandez v. Kelly, 108 Ohio St.3d 395, 2006-Ohio-126, 844 N.E.2d 301,

      ¶ 18-20. (Other citation omitted.)
                                                                                         -6-


Sinkhorn at ¶ 32.

              Regarding due process, we further held in Ferguson as follows:

              [T]he fundamental requisite of due process of law is the opportunity

       to be heard in a meaningful time and in a meaningful manner.” * * * The

       Reagan Tokes Law satisfies these requirements. The Law states that, in

       order to rebut the presumption of the minimum term, the DRC [Department

       of Rehabilitation and Correction] must make a particular statutory

       determination “at a hearing.” R.C. 2967.271(C) and (D). The Law does

       not give the DRC unfettered discretion to require an offender to serve more

       than the minimum term.        And it affords an offender notice and an

       opportunity to be heard before more than the minimum may be required.

Ferguson at ¶ 25.

               Other cases from our district have also upheld the constitutionality of the

Reagan Tokes Act. See State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-

4150; State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-4592. See also State

v. Wallace, 2d Dist. Clark No. 2020-CA-3, 2020-Ohio-5109, ¶ 14 (“We continue to adhere

to our conclusion that the Reagan Tokes Law does not violate the separation-of-powers

doctrine or a defendant's right to procedural due process.”).

               Consistent with the above decisions by this Court, we hereby sustain the

State’s assignment of error, reverse the trial court’s judgment with respect to its sentence

only, and remand the matter to the trial court to resentence Keith in accordance with the

Reagan Tokes Act.

                                     .............
                                         -7-


TUCKER, P. J. and WELBAUM, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Jeffery S. Rezabek
Steven K. Dankof